Citation Nr: 1734139	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent disabling for infrapatellar tendonitis of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1977 to September 1982 with the United State Air Force.  Subsequently, he served on active duty from April 1984 to November 1989 with the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In October 2015, the Veteran failed to appear for his Board videoconference hearing.  Consequently, his hearing request is withdrawn.  See 38 C.F.R. 
§ 20.705(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his left knee disability has worsened.  See February 2011 Statement in Support of Claim; August 2012 Notice of Disagreement.  Based on this claim, he was afforded a VA examination in June 2012.  See June 2012 VA Examination Report.  At that time, he reported experiencing an increase in pain, as well as grinding of his knees.  He relayed that his left knee pain flared-up off and on, and during these episodes he could not climb any stairs.

The Board notes the June 2012 VA examination was conducted prior to the Correia v. McDonald decision.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Nonetheless, the Board must be mindful of the Court's holding in Correia.  In interpreting 38 C.F.R. §§ 4.40, 4.59 (2016), the Court held that an adequate VA examination of the joints must, to the extent possible, record the results of range of motion (ROM) testing for pain on active and passive motion and in weight-bearing and nonweight-bearing of the damaged joint as well as the undamaged opposite joint.  Correia, 28 Vet. App. at 170.  Furthermore, the Court held that an adequate VA examination must also include the necessary findings to evaluate functional loss during flare-ups.  Id.; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

A review of the June 2012 VA Examination Report reveals it does not comply with the Correia mandates.  See Correia, supra.  Of particular significance, the VA examiner did not render an opinion regarding the Veteran's limitation of motion or functional loss during a flare-up nor accounted for his lay statements regarding the same.  As such, the June 2012 VA Examination Report is inadequate.  Id.; Mitchell, supra; DeLuca, supra; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (holding that a medical examination is inadequate if the examiner fails to consider whether the veteran's lay assertions presented sufficient evidence of the etiology of his claimed disability).  Moreover, this examination was performed over five years ago; as such, it no longer provides an accurate picture of the degree of his disability.  Therefore, a remand is necessary to obtain another VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his service-connected left knee disability.

After reviewing the complete record, the examiner should:

a. Conduct ROM testing on the left knee as well as the right knee, if undamaged, on active and passive motion as well as weight-bearing and nonweight-bearing.  In doing so, if such factors as pain, weakness, fatigability, or incoordination limit ROM or functional ability, discuss the impact and severity thereof.

b. Describe his report of flare-ups at the June 2012 examination as well as the current examination, if any.  In doing so, for each report of flare-ups, the examiner should:

i. Identify whether there is any functional loss or limitation of motion based on his report.  

ii. If there is any functional loss based on his report, discuss its impact and severity.  If there is no functional loss, explain why.

iii. If there is any limitation of motion based on his report, provide an estimate, in degrees, of the additional limitation of motion.  If unable to provide an estimate or if there is no limitation of motion, explain why. 

iv. If his report of flare-ups more appropriately describes a baseline of the severity of his left knee disability, indicate the same and explain why.

v. If an opinion cannot be rendered without resorting to mere speculation, explain why.

2. Readjudicate the appeal.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




